DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 12, 13, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 10,400,384. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,400,384 shows a laundry treating apparatus comprising (claim 1, line 1): 
an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, line 2); 
an inner cabinet, located within the outer cabinet, defining a clothes receiving space, wherein the inner cabinet includes (claim 1, lines 4-5): 
an upper body forming an upper portion of the inner cabinet; and (claim 4)
a lower body forming an lower portion of the inner cabinet, (claim 4)
wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body (claim 4); 
a supply unit, located below the lower body, within the outer cabinet, and configured to supply hot air or steam to the clothes receiving space (claim 1, lines 6-7); 
a hanger bar, located within an upper portion of the upper body, to place clothes thereon (claim 1, lines 24-26); 
a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion (claim 1, lines 26-28); and 
a power converting portion for converting the rotational motion of the motor into a reciprocating motion of the hanger bar along a lateral direction of the inner cabinet (claim 1, lines 26-28).
Regarding claim 8, US 10,400,384 further shows wherein the upper body includes an upper rib extended from a lower edge of the upper body toward the lower body, and the lower body includes a lower rib extended from an upper edge of the lower body toward the upper body to engage with the upper rib (claim 4).
Regarding claim 12, US 10,400,384 further shows wherein the upper rib and the lower rib define a cover receiving space recessed toward the outer cabinet when the upper rib is coupled to the lower rib (claim 7: cover receiving space is inherent to receipt of cover).
Regarding claim 13, US 10,400,384 further shows further comprising: a cover portion located in the cover receiving space, and configured to cover a coupled surface of the upper body and the lower body for preventing hot air or steam from leaking from the inner cabinet (claim 7).
Regarding claim 14, US 10,400,384 further shows wherein the cover portion is formed as one body to prevent the steam or the hot air from leaking from the inner cabinet (claim 7).
Regarding claim 17, US 10,400,384 further shows further comprising: a frame for securing the outer cabinet to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, wherein the frame includes (claim 1, lines 8-9): 
a plurality of body frames provided in a height direction of the inner cabinet (claim 1, lines 11-12); 
side frames provided in each lateral direction between the inner cabinet and the outer cabinet to connect a plurality of body frames (claim 1, lines 13-15); 
a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and (claim 1, lines 16-17) 
a top frame provided to a top side of the inner cabinet (claim 1, line 18).
Claims 1, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/549339 in view of Schubert (US 2,817,501: cited by Applicant; cited by Examiner in parent).
Regarding claim 1, 16/549339 discloses a laundry treating apparatus comprising (claim 1, line 1):
 an outer cabinet forming an exterior of the laundry treating apparatus (claim 1, line 2); 
an inner cabinet, located within the outer cabinet, defining a clothes receiving space (claim 1, lines 3-4); 
a supply unit, located below the lower body, within the outer cabinet, and configured to supply hot air or steam to the clothes receiving space (claim 9); 
a hanger bar, located within an upper portion of the upper body, to place clothes thereon (claim 1, lines 15-16); 
a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion; and (claim 1, lines 17-18)
a power converting portion for converting the rotational motion of the motor into a reciprocating motion of the hanger bar along a lateral direction of the inner cabinet (claim 1, lines 19-20).
16/549339 does not disclose wherein the inner cabinet includes: an upper body forming an upper portion of the inner cabinet; and a lower body forming an lower portion of the inner cabinet, wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body.
Schubert teaches wherein the inner cabinet includes: 
an upper body forming an upper portion of the inner cabinet (see at least Figures 2-4, #30); and 
a lower body forming an lower portion of the inner cabinet (see at least Figures 2-4, #31), wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body (together #30/#31 form the receiving space within drum #15). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of 16/549339 with wherein the inner cabinet includes: an upper body forming an upper portion of the inner cabinet; and a lower body forming an lower portion of the inner cabinet, wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body, as taught by Schubert, to improve the apparatus of 16/549339 by allowing for easier loading/unloading of the apparatus (see at least Schubert column 1, lines 20-32).
Regarding claim 17, 16/549339 further discloses further comprising: a frame for securing the outer cabinet to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, wherein the frame includes: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in each lateral direction between the inner cabinet and the outer cabinet to connect a plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and a top frame provided to a top side of the inner cabinet (claim 1, lines 5-14).
Regarding claim 18, 16/549339 further discloses further comprising: an air gap boss located on a rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame to engage with the rear frame, wherein the air gap boss forms a rear side air gap having a predetermined distance between the rear side of the inner cabinet and a rear side of the outer cabinet (claim 1, lines 22-25)
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, and 20-23 of copending Application No. 16/549339 in view of Schubert (US 2,817,501: cited by Applicant; cited by Examiner in parent).
Regarding claim 1, 16/549339 discloses a laundry treating apparatus comprising (claim 17, line 1):
 an outer cabinet forming an exterior of the laundry treating apparatus (claim 17, line 2); 
an inner cabinet, located within the outer cabinet, defining a clothes receiving space (claim 17, lines 3-4); 
a supply unit, located below the lower body, within the outer cabinet, and configured to supply hot air or steam to the clothes receiving space (claim 17, lines 5-7); 
a hanger bar, located within an upper portion of the upper body, to place clothes thereon (claim 20); 
a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion; and (claim 23)
a power converting portion for converting the rotational motion of the motor into a reciprocating motion of the hanger bar along a lateral direction of the inner cabinet (claim 23).
16/549339 does not disclose wherein the inner cabinet includes: an upper body forming an upper portion of the inner cabinet; and a lower body forming an lower portion of the inner cabinet, wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body.
Schubert teaches wherein the inner cabinet includes: 
an upper body forming an upper portion of the inner cabinet (see at least Figures 2-4, #30); and 
a lower body forming an lower portion of the inner cabinet (see at least Figures 2-4, #31), wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body (together #30/#31 form the receiving space within drum #15). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of 16/549339 with wherein the inner cabinet includes: an upper body forming an upper portion of the inner cabinet; and a lower body forming an lower portion of the inner cabinet, wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body, as taught by Schubert, to improve the apparatus of 16/549339 by allowing for easier loading/unloading of the apparatus (see at least Schubert column 1, lines 20-32).
Regarding claim 4, 16/549339 further discloses further comprising: a first holder and a second holder provided within the upper portion of the upper body for supporting each end of the hanger bar (claim 21).
Regarding claim 17, 16/549339 further discloses further comprising: a frame for securing the outer cabinet to the inner cabinet and supporting an outside circumferential surface of the inner cabinet, wherein the frame includes: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in each lateral direction between the inner cabinet and the outer cabinet to connect a plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect a plurality of body frames; and a top frame provided to a top side of the inner cabinet (claim 17, lines 8-17).
Regarding claim 18, 16/549339 further discloses further comprising: an air gap boss located on a rear side of the inner cabinet, and projected from the rear side of the inner cabinet toward the rear frame to engage with the rear frame, wherein the air gap boss forms a rear side air gap having a predetermined distance between the rear side of the inner cabinet and a rear side of the outer cabinet (claim 17, lines 18-22).
This is a provisional nonstatutory double patenting rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rib receiving space” and “cover receiving space” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “panel” does not appear in the specification.  Examiner believes the specification calls the panels in question “cabinet”.  Applicant should amend the claim and/or disclosure to provide appropriate antecedent basis in the disclosure for the claimed panels.  Applicant should clearly set forth remarks indicating why the change(s) is/are appropriate and that the change(s) does not/do not add new mater.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for “rib receiving space” and “cover receiving space”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for “an inclined side of the inner cabinet between a rear side of the inner cabinet and a bottom side of the inner cabinet”.

Claim Objections
Claim 1 is objected to because of the following informalities: “an lower portion” appears to be in error, perhaps for “a lower portion”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “an bottom side” appears to be in error, perhaps for “a bottom side”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “,” at the end of the claim appears to be in error, perhaps for “.”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply unit […] configured to supply hot air or steam to the clothes receiving space”, “power converting portion for converting […]”, and “rib receiving portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of supply unit, please see below.  In the case of power converting portion, component #49 is found to be corresponding structure in the specification.  In the case of rib receiving portion, component #3153 is found to be the corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “supply unit […] configured to supply hot air or steam to the clothes receiving space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification refers to “supply unit portion” which includes component(s) capable of performing “to supply hot air or steam to the clothes receiving space”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-21 are rejected at least insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “with the upper rib”. This limitation is unclear since the upper rib is defining the space in question.  Applicant should consider omitting “with the upper rib” or perhaps “of the upper rib” if supported by the disclosure.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “with the upper rib”. This limitation is unclear since the upper rib is defining the space in question.  Applicant should consider omitting “with the upper rib” or perhaps “of the upper rib” if supported by the disclosure.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein a cover portion […]”.  Claim 13, upon which claim 15 depends has already recited “a cover portion”.  It is unclear if the cover portion of claim 15 is the same or different from that of claim 13.  They have been interpreted as the same.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the rear”.  There is insufficient antecedent basis for this limitation in the claims.  
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites two copies of the limitation “to connect a plurality of body frames”.  It is unclear if these are the same or different from “a plurality of body frames” earlier recited in the claim.  They are believed to be the same.  Claims 18-21 are rejected insofar as they are dependent on claim 17 and therefore include the same error(s).  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “along a lateral direction of the inner cabinet”.  It is unclear if this is the same or different from “a lateral direction of the inner cabinet” set forth in claim 1.  It is believed to be the same.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2-9, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert (US 2,817,501: cited by Applicant; cited by Examiner in parent) in view of Banta et al. (US 2008/0022551), Hong (KR 10-2007-0109319: cited by Applicant and present in file for parent 13/513769) and Wood (US 1,602,315).
Regarding claim 1, Schubert discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see at least Figures 1-3, casing #10); 
an inner cabinet, located within the outer cabinet, defining a clothes receiving space (see at least drum #15), wherein the inner cabinet includes: 
an upper body forming an upper portion of the inner cabinet (see at least Figures 2-4, #30); and 
a lower body forming an lower portion of the inner cabinet (see at least Figures 2-4, #31), wherein the lower body is coupled to the upper body and configured to define the clothes receiving space with the upper body (together #30/#31 form the receiving space within drum #15); 
a supply unit, located below the lower body, within the outer cabinet, and configured to supply hot air or steam to the clothes receiving space (see at least Figures 2 and 3, blower #24/heater #27); 
Schubert does not disclose a hanger bar, located within an upper portion of the upper body, to place clothes thereon.
Banta et al. teaches another laundry treating apparatus having a hanger bar located with an upper portion of the upper part of the drum, to place clothes thereon (see at least Figure 3, #200; paragraph [0019]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Schubert with a hanger bar, located within an upper portion of the upper body, to place clothes thereon, as taught by Banta et al., to improve the apparatus of Schubert by allowing for the drying of items that  would be damaged by tumbling (see at least Banta et al. paragraph [0019];  Wood page 1, lines 30-35).  
Schubert in view of Banta et al. does not disclose a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion; and a power converting portion.
Hong teaches another laundry treating apparatus with a hanger bar comprising a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion (see at least motor #231); and a power converting portion (#235/#233) for converting the rotational motion of the motor into motion of the hanger bar along a lateral direction of the inner cabinet (see at least gears #235/#233 that convert the motion of the motor #231 into hanger motion). 
Wood teaches another laundry treating apparatus with a hanger bar comprising a motor, generating rotational motion (see at least motor #12; page 1, lines 22-35); and a power converting portion for converting the rotational motion of the motor into motion of the hanger bar along a lateral direction of the inner cabinet (see page 1, lines 22-35).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Schubert in view of Banta et al. with a motor, located between the upper body and a top side of the outer cabinet, generating a rotational motion; and a power converting portion as taught by Hong and with the power converting portion for converting the rotational motion of the motor into a reciprocating motion of the hanger bar along a lateral direction of the inner cabinet, as taught by Wood, to improve the dryer of Schubert in view of Banta et al. by allowing for more rapid drying without the damaging effects of the tumbler (see at least Wood page 1, lines 30-35).  
Regarding claim 2, Schubert further discloses further comprising: a first inlet and a second inlet for passing hot air or steam into the clothes receiving space from the supply unit (see at least apertures #39; column 2, lines 24-35).
Regarding claim 3, Schubert further discloses wherein the first inlet and the second inlet are located on an inclined side of the inner cabinet between a rear side of the inner cabinet and an bottom side of the inner cabinet (see at least apertures #39; column 2, lines 24-35: the walls are both inclined and located between the rear side of the drum and the bottom side of the drum).
Regarding claim 4, Schubert as modified by Banta et al. and Hong is silent regarding further comprising: a first holder and a second holder provided within the upper portion of the upper body for supporting each end of the hanger bar.
Wood further teaches the hanger bar further comprising: a first holder and a second holder provided within the upper portion of the upper body for supporting each end of the hanger bar (see at least page 1, lines 66-71).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Schubert in view of Banta et al. and Hong with further comprising: a first holder and a second holder provided within the upper portion of the upper body for supporting each end of the hanger bar, as taught by Wood, to allow for the pivotal support of the hanger bar, thus improving the strength of movable hanger in the apparatus of Schubert in view of Banta et al. and Hong.  
Regarding claim 5, Schubert as modified by Banta et al. and Hong is silent regarding further comprising: a supporting frame coupled to the motor and located between the upper body and the top side of the outer cabinet for supporting the motor.
Wood further teaches further comprising: a supporting frame coupled to the motor and located between the upper body and the top side of the outer cabinet for supporting the motor (see at least Figure 3, there are a plurality of angle irons positioned to support motor #12 and the associated hanger components and that are positioned between the inner cabinet and the outer cabinet of the dryer of Wood).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Schubert as modified by Banta et al. and Hong with further comprising: a supporting frame coupled to the motor and located between the upper body and the top side of the outer cabinet for supporting the motor, as taught by Wood, to improve the apparatus of Schubert in view of Banta et al. and Hong by preventing the weight of the motor from causing the cabinet(s) to collapse.  
Regarding claim 6, Schubert as modified by Banta et al., Hong, and Wood further discloses further comprising: a first holder receiving hole and a second holder receiving hole penetrated through a top side of the upper body, and arranged along the lateral direction of the inner cabinet, wherein one end of the first holder is connected to the supporting frame through the first holder receiving hole, and one end of the second holder is connected to the supporting frame through the second holder receiving hole (see at least page 1, lines 66-71: the linkages on either side connect to the angle irons and penetrate the inner cabinet).
Regarding claim 7, Schubert as modified by Banta et al., Hong, and Wood further discloses further comprising: a center hole penetrated through the top side of the upper body and located between the first holder receiving hole and the second holder receiving hole along the lateral direction of the inner cabinet, wherein the power converting portion connects the motor with the hanger bar through the center hole (see at least Hong Figure 2, there is a center hole for the motor/power converting portion; see at least Wood see at least page 1, lines 66-71: the linkages on either side connect to the angle irons and penetrate the inner cabinet: thus the combination would meet the claim).
Regarding claim 8, Schubert further discloses wherein the upper body includes an upper rib extended from a lower edge of the upper body toward the lower body (see at least Figures 4-6, #40#41; column 2, lines 37-40), and the lower body includes a lower rib extended from an upper edge of the lower body toward the upper body to engage with the upper rib (see at least Figures 4-6, #43/#44; column 2, lines 40-46).
Regarding claim 9, Schubert further discloses wherein the upper rib includes a rib receiving portion defining a rib receiving space with the upper rib (see at least Figure 6, upper rib #41 receives lower rib #44 and thus must include a receiving portion defining a receiving space), and wherein the rib receiving portion is provided as an angled shape and coupled to the upper body (see at least Figure 6, the portion of the upper rib #41 that receives lower rib #44  is angled and a part of the upper body).
Regarding claim 12, Schubert further discloses wherein the upper rib and the lower rib define a cover receiving space recessed toward the outer cabinet when the upper rib is coupled to the lower rib (see at least Figure 6, the space on either side of #44/#41 is recessed toward the outer cabinet #10 and receives the cover portion #43).
Regarding claim 13, Schubert further discloses further comprising: a cover portion located in the cover receiving space (see at least Figures 4 and 6, #43, located within the projection of the space on either side of #44/#41 and covering the engagement between #41 and #44), and configured to cover a coupled surface of the upper body and the lower body for preventing hot air or steam from leaking from the inner cabinet (see Figures 4 and 6, #43 will prevent air from leaking around the engagement portion between lower and upper portions #30/#31).
Regarding claim 14, Schubert further discloses wherein the cover portion is formed as one body to prevent the steam or the hot air from leaking from the inner cabinet (see Figures 4 and 6, #43 is formed as a single body and will prevent air from leaking around the engagement portion between lower and upper portions #30/#31).
Regarding claim 15, Schubert further discloses wherein a cover portion is coupled to both inner lateral sides and an inner rear side of the inner cabinet to conceal a coupled surface of the upper body and the lower body (see Figures 4 and 6, #43 is coupled to both inner lateral sides and when closed is coupled to the rear side of the inner cabinet and conceals the coupled surface of the upper and lower body to create a smooth surface within drum #15).

Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert in view of Banta et al., Hong, and Wood as applied to claim 1 above, and further in view of Fitzpatrick et al. (US 5,305,484: cited by Applicant: cited by Examiner in parent).
Regarding claim 16, Schubert in view of Banta et al., Hong, and Wood does not disclose wherein a rear side of the outer cabinet comprises a lower panel located in the rear of the supply unit, and an upper panel located at an upper side of the lower panel.  
Fitzpatrick et al. teaches another laundry treating apparatus wherein a rear side of the outer cabinet comprises a lower panel located in the rear of the supply unit (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door”), and an upper panel located at an upper side of the lower panel (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Schubert in view of Banta et al., Hong, and Wood with wherein a rear side of the outer cabinet comprises a lower panel located in the rear of the supply unit, and an upper panel located at an upper side of the lower panel, as taught by Fitzpatrick et al., to improve the apparatus of Schubert in view of Banta et al., Hong, and Wood by allowing for separate access to the mechanical and treating compartments.  

Allowable Subject Matter
Claims 10-11 and 17-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763